Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Andrew Schultz on 6/21/21.

The application has been amended as follows: 

(Examiner amended - Currently Amended)  An atmospheric pressure chemical ionization source for a mass spectrometer, comprising:
a heated vaporization tube defining a lumen extending from a vaporization tube inlet end to a vaporization tube outlet end along a central longitudinal axis, the vaporization tube outlet end a sampling orifice of the mass spectrometer;
a sampling probe comprising a liquid conduit extending from a liquid conduit inlet end configured to receive a liquid sample comprising solvent molecules and sample molecules to a liquid conduit outlet end disposed within the lumen of the heated vaporization tube between the vaporization tube inlet end and the vaporization tube outlet endgas conduit at least partially surrounding the liquid conduit for providing a nebulizing gas about the liquid sample discharged from the liquid conduit outlet end
the sampling probe further comprising a dimple formed on an inner sidewall of the gas conduit that at least partially surrounds the liquid conduit to deflect the liquid conduit such that the liquid discharged from the liquid conduit is directed along at a sidewall of the heated vaporization tube, wherein the liquid conduit outlet end vaporization tube outlet end 
a gas source coupled to said heated vaporization tube for introducing an entrainment flow of gas between an outer surface of the sampling probe and an inner wall of the heated vaporization tube into the vaporization tube so as to promote asymmetric flow of the sample spray within the heated vaporization tube and to inhibit back streaming of the sample spray; and  
a charge source disposed adjacent to the vaporization tube outlet end vaporization tube outlet end 
2. 	(Examiner amended - Canceled) 
3. 	(Examiner amended - Currently Amended)  The device of claim [[2]] 1, further comprising a gas source configured to provide a gas flow about the sampling probe to direct the liquid sample discharged from the sampling probe toward [[an]] the inner sidewall of the heated vaporization tube.
5. 	(Examiner amended - Canceled)  
6. 	(Examiner amended - Canceled)  
7. 	(Examiner amended - Currently Amended)  The device of claim [[6]] 1, wherein at least the liquid conduit outlet end 
outlet end on said side from which said vaporized solvent molecules and sample molecules preferentially exit.
12. 	(Examiner amended - Currently Amended)  A method of ionizing sample molecules within a liquid sample, comprising:
providing a heated vaporization tube defining a lumen extending from a vaporization tube inlet end to a vaporization tube outlet end along a central longitudinal axis, the vaporization tube outlet end configured to be disposed within an ion source housing in fluid communication with a sampling orifice of a mass spectrometer,
providing a sampling probe comprising a liquid conduit extending from a liquid conduit inlet end configured to receive a liquid sample comprising solvent molecules and sample molecules to a liquid conduit outlet end disposed within the lumen of the heated vaporization tube between the vaporization tube inlet end and the vaporization tube outlet end, said sampling probe further comprising a gas conduit at least partially surrounding the liquid conduit for providing a nebulizing gas about the liquid sample discharged from the liquid conduit outlet end, wherein a dimple formed on an inner sidewall of the gas conduit that at least partially surrounds the liquid conduit deflects the liquid conduit such that the liquid discharged from the liquid conduit is directed along at a sidewall of the heated vaporization tube,
discharging [[a]] the liquid sample from [[an]] the liquid conduit outlet end the lumen of the heated vaporization tube, wherein the lumen of the heated vaporization tube extends along a central longitudinal axis, wherein the liquid sample is discharged as a sample spray exhibiting a central axis that is not coaxial with the central longitudinal axis of the lumen;
vaporizing at least a portion of solvent molecules and sample molecules within the liquid sample as the sample spray traverses the lumen toward [[an]] the vaporization tube outlet end
introducing an entrainment flow of gas into the vaporization tube so as to promote asymmetric flow of the sample spray within the heated vaporization tube and to inhibit back streaming of the sample;
vaporization tube outlet end 
transmitting the ionized sample molecules from the ionization chamber into [[a]] the sampling orifice of [[a]] the mass spectrometer; and
performing mass spectrometric analysis of the ionized sample molecules.
14. 	(Examiner amended - Canceled)  
15. 	(Examiner amended - Currently Amended)  The method of claim [[14]] 12, wherein the gas flow is configured to maintain the liquid sample discharged from the sampling probe toward the inner wall of the heated vaporization tube on the side of the central longitudinal axis on which the sample spray is offset.
17. 	(Examiner amended - Canceled)
20. 	(Examiner amended - Currently Amended)  The method of claim 19, wherein the electrical charge is applied by a charge source disposed adjacent to the vaporization tube outlet end 
23.	(Examiner amended - Canceled)   
25.	(Examiner amended - Canceled)  
26. 	(Examiner amended - New)  An atmospheric pressure chemical ionization source for a mass spectrometer, comprising:
a heated vaporization tube defining a lumen extending from a vaporization tube inlet end to a vaporization tube outlet end along a central longitudinal axis, the vaporization tube outlet end configured to be disposed within an ion source housing in fluid communication with a sampling orifice of the mass spectrometer;

wherein said gas conduit at least partially surrounding the liquid conduit comprises a bore in a sidewall thereof through which the liquid sample is discharged such that the discharged liquid sample can follow substantially along a perimeter of the heated vaporization tube,
wherein the liquid conduit outlet end is configured to discharge the liquid sample into a sample spray exhibiting a central axis that is not coaxial with the central longitudinal axis of the lumen, wherein the heated vaporization tube is configured to vaporize at least a portion of said solvent molecules and sample molecules as the sample spray traverses the lumen toward the vaporization tube outlet end,
a gas source coupled to said heated vaporization tube for introducing an entrainment flow of gas between an outer surface of the sampling probe and an inner wall of the heated vaporization tube into the vaporization tube so as to promote asymmetric flow of the sample spray within the heated vaporization tube and to inhibit back streaming of the sample spray; and  
a charge source disposed adjacent to the vaporization tube outlet end configured to apply an electric charge to the vaporized solvent molecules and sample molecules as said vaporized solvent molecules and sample molecules exit from the vaporization tube outlet end into the ion source housing so as to ionize the sample molecules within the ion source housing.
27. 	(Examiner amended - New)  A method of ionizing sample molecules within a liquid sample, comprising:
providing a heated vaporization tube defining a lumen extending from a vaporization tube inlet end to a vaporization tube outlet end along a central longitudinal axis, the vaporization tube outlet end configured to be disposed within an ion source housing in fluid communication with a sampling orifice of a mass spectrometer,
providing a sampling probe comprising a liquid conduit extending from a liquid conduit inlet end configured to receive a liquid sample comprising solvent molecules and sample 
wherein said gas conduit at least partially surrounding the liquid conduit comprises a bore in a sidewall thereof through which the liquid sample is discharged such that the discharged liquid sample can follow substantially along a perimeter of the heated vaporization tube,
discharging the liquid sample from the liquid conduit outlet end into the lumen of the heated vaporization tube, wherein the lumen of the heated vaporization tube extends along a central longitudinal axis, wherein the liquid sample is discharged as a sample spray exhibiting a central axis that is not coaxial with the central longitudinal axis of the lumen;
vaporizing at least a portion of solvent molecules and sample molecules within the liquid sample as the sample spray traverses the lumen toward the vaporization tube outlet end;
introducing an entrainment flow of gas into the vaporization tube so as to promote asymmetric flow of the sample spray within the heated vaporization tube and to inhibit back streaming of the sample;
applying an electrical charge to at least one of the vaporized solvent molecules and sample molecules as they exit the vaporization tube outlet end into an ionization chamber such that the sample molecules are ionized within the ionization chamber; 
transmitting the ionized sample molecules from the ionization chamber into the sampling orifice of the mass spectrometer; and
performing mass spectrometric analysis of the ionized sample molecules.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s amendments and arguments are persuasive. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M LUCK whose telephone number is (571)272-6493.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN M LUCK/Examiner, Art Unit 2881